United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1503
Issued: April 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On May 11, 2009 appellant, through her attorney, filed a timely appeal from
September 5, 2008 and January 21, 2009 merit decisions of the Office of Workers’
Compensation Programs denying her claim for disability compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she was disabled from March 15 to
September 28, 2007 due to her accepted condition of bilateral carpal tunnel syndrome.
FACTUAL HISTORY
On December 19, 2007 appellant, then a 53-year-old distribution clerk, filed an
occupational disease claim alleging that she sustained bilateral carpal tunnel syndrome as a result
of performing repetitive employment duties.1
1

On December 20, 2007 the employing establishment controverted the claim, noting that the medical evidence
submitted by appellant had already been considered by the Office under file number xxxxxx225.

In a report dated March 20, 2007, Dr. Mark A. Filippone, a Board-certified physiatrist,
examined appellant for work injuries sustained on March 10, 2007. He noted that she last
worked on March 15, 2007. On physical examination, Dr. Filippone found a positive Tinel’s
sign over the right ulnar nerve and left median nerve. He diagnosed a generalized anxiety
disorder, generalized post-traumatic stress disorder (PTSD), a repetitive stress disorder of the
upper extremities and to rule out carpal tunnel syndrome, ulnar neuropathy, brachial plexopathy
and cervical radiculopathy. Dr. Filippone opined that appellant was disabled from employment.
On April 9, 2007 Dr. Filippone related that he initially treated appellant on March 20,
2007 for symptoms of high blood pressure after a disagreement with her supervisor on
March 10, 2007. When she returned to work on March 15, 2007 she again had chest pain,
numbness and tingling in her left hand. Appellant received treatment at the hospital.
Dr. Filippone discussed her current complaints of numbness and tingling in her hands, anxiety
and depression. On examination, he found a positive Tinel’s sign and positive left Phalen’s test.
Dr. Filippone diagnosed generalized anxiety disorder, PTSD and a repetitive stress disorder of
the upper extremities. He asserted that appellant was totally disabled and that “all of the above
abnormalities are directly and solely the result of the injuries sustained while at work for the
[employing establishment] on March 10, 2007.”
On May 31, 2007 Dr. Filippone noted that electrodiagnostic studies performed April 23,
2007 revealed severe bilateral carpal tunnel syndrome. He found that appellant had a bilateral
positive Tinel’s sign and Phalen’s test and “partial atrophy in the thenar eminences bilaterally.”
Dr. Filippone discussed her history of repetitive use of the hands for 22 years casing mail and
asserted that he was “totally unable to allow [her] to return to work casing mail….”
By decision dated March 12, 2008, the Office denied appellant’s claim on the grounds
that the factual and medical evidence was insufficient to establish that she sustained an injury as
alleged.
On March 18, 2008 appellant, through her attorney, requested an oral hearing. At the
hearing, held on July 15, 2008, she described her work duties for the past 20 years. Counsel
argued that the medical evidence was sufficient to establish carpal tunnel syndrome.
In a form report dated August 23, 2007, received by the Office on July 30, 2008,
Dr. Filippone diagnosed bilateral carpal tunnel syndrome and repetitive stress disorder of the
upper extremities. He checked “yes” that the condition was caused or aggravated by
employment and found that appellant was totally disabled beginning March 16, 2007.
By decision dated September 5, 2008, the hearing representative affirmed in part and
reversed in part the March 12, 2008 decision. She found that the medical evidence from
Dr. Filippone was sufficient to establish that appellant sustained bilateral carpal tunnel syndrome
due to her employment duties. The hearing representative concluded, however, that the evidence
was insufficient to show that she sustained any disability due to the accepted work injury.
On September 16, 2008 the Office advised appellant that it had accepted her claim for
bilateral carpal tunnel syndrome.

2

On October 21, 2008 Dr. Filippone noted that appellant continued to work limited-duty
employment. He related that he had previously found her disabled from work when he evaluated
her on March 20, 2007 following a March 10, 2007 work injury. Dr. Filippone stated:
“Please note that my initial consultation of March 20, 2007 indicates an
impression of general anxiety disorder, generalized [PTSD], repetitive stress
disorder of both upper extremities including to rule out carpal tunnel syndrome,
rule out ulnar neuropathy, rule out brachial plexopathy and rule out cervical
radiculopathy, and, thus, I have been excusing her from work for a diagnosis that
includes carpal tunnel syndrome since my initial examination of that date. Please
see my [April 23, 2007] note, specifically paragraph four wherein it is stated that
[appellant] continues with the same symptoms referable to the injury of March 10,
2007; except for the increasing pain at the base of the left thumb.”
On November 4, 2008 Dr. Filippone reviewed his treatment of appellant and the
September 28, 2007 EMG findings of bilateral carpal tunnel syndrome. He related that appellant
was disabled due to her employment injuries from March 15 to September 28, 2007.
Dr. Filippone asserted that the “diagnosis of carpal tunnel syndrome was clearly the reason” for
her disability from April 23 to September 28, 2007.
On November 13, 2008 appellant, through her attorney, requested reconsideration.2 By
decision dated January 21, 2009, the Office denied modification of its September 5, 2008
decision.3
On appeal, appellant’s attorney asserts that Dr. Filippone’s reports are sufficient to either
establish that appellant was disabled due to her carpal tunnel syndrome from March 15 through
September 28, 2007 or to warrant further development of the medical evidence.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act4 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.5 For each period of disability claimed, the employee has the burden of
establishing that he or she was disabled for work as a result of the accepted employment injury.6
Whether a particular injury caused an employee disability for employment is a medical issue
which must be resolved by competent medical evidence.7 The fact that a condition manifests
2

On November 25, 2008 Dr. Filippone released appellant to return to full-time limited-duty employment.

3

In its discussion of the evidence, the Office cited the “clear evidence of error” standard applicable to untimely
requests for reconsideration. However, as the Office reviewed the evidence on its merits, any error is harmless.
4

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

5

Paul E. Thams, 56 ECAB 503 (2005).

6

Sandra D. Pruitt, 57 ECAB 126 92005); Dennis J. Balogh, 52 ECAB 232 (2001).

7

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Gary J. Watling, 52 ECAB 278 (2001).

3

itself during a period of employment does not raise an inference that there is a causal relationship
between the two.8
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.9
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.10
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome based on the
reports of Dr. Filippone, her attending physician. In a report dated March 20, 2007,
Dr. Filippone diagnosed an anxiety disorder, PTSD, a repetitive stress disorder of the upper
extremities and noted the need to rule out other conditions including carpal tunnel syndrome. On
examination, he found a positive Tinel’s sign on the right and a positive Phalen’s test on the left.
Dr. Filippone asserted that appellant was unable to work. On April 9, 2007 Dr. Filippone
diagnosed an anxiety disorder, PTSD and a repetitive stress disorder of the upper extremities.
He found that she was totally disabled and attributed her conditions to injuries sustained at work
on March 10, 2007. On May 9, 2007 Dr. Filippone discussed appellant’s history of repetitive use
of her hands for 22 years casing mail and opined that she was unable to continue to case mail. In
an August 23, 2007 form report, he diagnosed bilateral carpal tunnel syndrome and a repetitive
stress disorder of the upper extremities. Dr. Filippone checked “yes” that the condition was
caused or aggravated by employment and found that appellant was disabled from work as of
March 16, 2007. On October 21, 2008 he asserted that he found appellant disabled from work in
his March 20, 2007 report due in part to her diagnosis of carpal tunnel syndrome. On
November 4, 2008 Dr. Filippone related that she was disabled from March 15 through
September 28, 2007 due to her employment injuries. He asserted that the diagnosed condition of
carpal tunnel syndrome was “clearly the reason” for finding her disabled from April 23 to
September 28, 2007.
On appeal, appellant’s attorney argues that Dr. Filippone’s reports are sufficient to
establish her claim or to warrant further development of the evidence. Proceedings under the Act
are not adversarial in nature, nor is the Office a disinterested arbiter. While the claimant has the
burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence to see that justice is done.11 The Board has reviewed
8

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

9

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

J.B., 60 ECAB ___ (Docket No. 08-1735, issued January 27, 2009); Jimmy A. Hammons, 51 ECAB
219 (1999).
11

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008); Phillip L. Barnes, 55 ECAB 426 (2004).

4

Dr. Filippone’s reports and notes that he provided an unequivocal opinion that appellant’s work
duties caused the diagnosed condition of bilateral carpal tunnel syndrome and resulted in
disability from employment during the time in question. He based his diagnosis of disabling
carpal tunnel syndrome on objective findings of a positive Phalen’s test on the left and a positive
Tinel’s sign on the right side. Dr. Filippone evidenced a thorough knowledge of appellant’s
work duties before finding that she was unable to perform her usual work duties of casing mail
due to her bilateral carpal tunnel syndrome. His opinion is supportive, unambiguous, bolstered
by objective findings and based on a firm diagnosis and an accurate work history.
Dr. Filippone’s opinion lacks only an explanation of why appellant’s diagnosed condition
prevented her from performing her specific work duties. Consequently, while the medical
evidence from Dr. Filippone is not sufficiently rationalized to meet her burden of proof to
establish that she was disabled from March 15 to September 28, 2007 due to her carpal tunnel
syndrome, it raises an undisputed inference of causal relationship sufficient to require further
development by the Office.12 Accordingly, the Board will remand the case to the Office. On
remand, the Office should further develop the medical record to determine whether appellant was
disabled from employment during this period due to her accepted work injury. Following this
and such further development as the Office deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 21, 2009 and September 5, 2008 are set aside and the
case is remanded for further proceedings consistent with this opinion of the Board.
Issued: April 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

